       Case 1:92-cr-10369-RWZ Document 764 Filed 02/02/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES,                      )
                                     )
                                     )
v.                                   ) No. 92-CR-10369-RWZ-2
                                    )
ALFRED TRENKLER,                    )
      Defendant.                     )
____________________________________)

       DEFENDANT ALFRED TRENKLER’S MOTION FOR THE COURT
            TO ACCEPT A REPLY IN EXCESS OF FIVE (5) PAGES
_____________________________________________________________________________

      Pursuant to Local Rule 7.1(b)(3), defendant Alfred Trenkler (“Trenkler”)

hereby moves, by and through undersigned counsel, for leave for the Court to accept

a Reply to the Government’s Opposition to his Emergency Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A) in excess of five (5) pages.

      In support of this motion, Trenkler submits, by and through undersigned

counsel, that a Reply in excess of five (5) pages was necessary to respond to some, and

not all, of the legal and factual arguments raised in the Government’s Opposition.

Moreover, the Government’s opposition consisted of twenty-two (22) pages and

contained some misleading information that needed to be corrected.

      In addition, undersigned counsel filed a Motion for Leave to File a Reply on

Wednesday, January 27, 2021, which was assented to by the government, and did not

include a page limitation. Moreover, the Court’s Order limiting the Reply to five (5)

pages was not entered until Monday, February 1, 2021 and, admittedly, counsel of

record did not realize that the Court limited the Reply to 5 pages before filing its

                                           1
        Case 1:92-cr-10369-RWZ Document 764 Filed 02/02/21 Page 2 of 3




Reply. Indeed, by the time the Court entered its Order granting the Motion for Leave

to Reply, counsel of record had already written the Reply, and said Reply was more

than 5 pages because of the significant and life-changing issues involved.

      Finally, in light of the complexity of the case, the Government’s Opposition,

the significance of the issues raised, Mr. Trenkler’s likely innocence, and his risk of

death if the Court does not grant his Motion for Compassionate Release, a Reply in

excess of 5 pages was and is necessary in the interests of justice.

      WHEREFORE, Mr. Trenkler respectfully requests that the Court allow this

motion and accept his Reply in excess of five (5) pages.

                                        Respectfully submitted,
                                        For the Defendant,
                                        ALFRED TRENKLER
                                        By his attorneys,


                                          /s/ Scott P. Lopez
                                        Scott P. Lopez (BBO # 549556)
                                        LAWSON & WEITZEN LLP
                                        88 Black Falcon Avenue, Suite 345
                                        Boston, MA 02210
                                        617-439-4990 Ext 3076
                                        splopez@lawson-weitzen.com

                                        Nancy Gertner (BBO # 190140)
                                        Amy Barsky (BBO #601111)
                                        FICK & MARX LLP
                                        24 Federal Street, 4th Floor
                                        Boston, MA 02110
                                        (857) 321-8360
                                        NGERTNER@FICKMARX.COM
                                        ABARSKY@FICKMARX.COM




                                           2
       Case 1:92-cr-10369-RWZ Document 764 Filed 02/02/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as nonregistered
participants on February 2, 2021.

                                         /s/ Scott P. Lopez
                                        Scott P. Lopez, BBO # 549556




                                          3
